 Case 1:20-cv-00050-CG-B Document 1 Filed 01/30/20 Page 1 of 2               PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 KAREN PORTER,

        Plaintiff,

 v.                                              CIVIL ACTION NO.: 1:20-cv-00050

 FRANK COCKRELL BODY SHOP,
 INC. d/b/a COCKRELL'S BODY
 SHOP, and BOB HOUSE,

        Defendants.


                                 NOTICE OF REMOVAL

       Defendants, Frank Cockrell Body Shop d/b/a Cockrell's Body Shop and Bob

House, hereby give notice of the removal of this action from the Circuit Court of Mobile

County to the United States District Court for the Southern District of Alabama,

Southern Division, on the following grounds:

       1.     This case was filed in the Circuit Court of Mobile County against the above

Defendants on or about July 29, 2019.

       2.     Plaintiffs filed an Amended Complaint on January 16, 2020.

       3.     Plaintiffs assert claims against Defendants Frank Cockrell Body Shop

d/b/a Cockrell's Body Shop and Bob House for alleged violations of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §2000e, et seq., as amended.

       4.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

§1331; therefore, this action is removable pursuant to 28 U.S.C. §1441(a).

       5.     Pursuant to 28 U.S.C. §1441(a) the case is removable and the Court has

jurisdiction over the claims asserted in the complaint.
 Case 1:20-cv-00050-CG-B Document 1 Filed 01/30/20 Page 2 of 2             PageID #: 2



      6.     Filed concurrently herewith are copies of all process, pleadings, and

orders served upon these Defendants in compliance with 28 U.S.C. §1446(a).

      7.     This notice of removal is signed by counsel for the above-named

Defendants pursuant to Rule 11 of the Federal Rules of Civil Procedure.


                                         s/Melissa P. Hunter
                                         MELISSA P. HUNTER (HUNTM3367)
                                         mhunter@gallowayllp.com
                                         EDWARD T. OVERTON, SR. (OVE010)
                                         toverton@gallowayllp.com
                                         GALLOWAY, WETTERMARK
                                             & RUTENS, LLP
                                         Post Office Box 16629
                                         Mobile, Alabama 36616-0629
                                         PH: (251)476-4493
                                         FX: (251)479-5566
                                         Attorneys for Frank Cockrell Body Shop d/b/a
                                         Cockrell's Body Shop and Bob House

                             CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of January, 2020, I electronically filed the
foregoing with the Clerk of the Court using the ECF system, which will send notification
of such filing to the following:

      Abby M. Richardson, Esq.

                                         s/Melissa P. Hunter




                                           2
